DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Applicants’ amendments and remarks received December 27, 2022 are acknowledged.  Claims 17 and 21 are amended.  Claims 1-16, 18-20 and 27-50 have been cancelled.  Accordingly, Claims 17 and 21-26 are pending and examined herein.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.
	

Claim Objections
Claims 17, 23 and 25 are objected to because of the following informalities:
Claim 17 recites “a chemically modified nucleic acid comprising . . .” in line 5.  Claim 17 later recites “wherein the nucleic acid is complementary . . .” in line 9 and “wherein the chemically modified nucleic acid inhibits. . .” in line 10.  It is clear that all these recitations are referring to the nucleic acid that is chemically modified and complementary to the guide RNA; however, in light of the dependent claims 23 and 25 that also recite “the nucleic acid”, for increased clarity all recitations referring the nucleic acid complementary to the guide RNA should be referred to as “chemically modified nucleic acid”.
Appropriate correction for claims 17, 23 and 25 are required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “wherein all the nucleotides comprise chemically modified phosphodiester linkages” and depends from claim 17 which recites “wherein the chemically modified phosphodiester linkage is phosphorothioate (PS)”.  It is unclear how the chemically modified phosphodiester linkages of claim 21 relate to chemically modified linkage that is PS of claim 17.  It is not clear whether the phosphodiester linkages are required to be PS or whether they can be some other phosphodiester linkage.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 17 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2016094867 A1, published June 16, 2016, filed Dec 11, 2015) in view of Rahdar (Rahdar et al., 2015. Synthetic CRISPR RNA-Cas9–guided genome editing in human cells.  PNAS, E7110-E7117).

Regarding claim 17, Zhang teaches a method for inhibiting a CRISPR genome editing system in a cell (para 00742; “By extending the protection such that there is zero exposed length, the on-target activity is significantly diminished”).  The method includes contacting an HEK293 cell with Cas9 plasmid and protected sgRNA (i.e. a CRISPR genome editing system comprising a guide RNA and nuclease) (para 00738).  Zhang also teaches protected sgRNA can comprise using a protector strand that is complementary to a guide RNA (Fig 1).  Zhang teaches that the protector strand can be either a separate RNA transcript or strand (para 00137).  Zhang also teaches that the protector strand can comprise at least one chemically modified nucleotide (para 0032).  Zhang teaches the protector nucleic acid is complementary to the guide RNA (para 0013), and inhibits the activity of the nuclease of the CRISPR genome editing system (para 00742 “rendering an inactive Cas9-sgRNA complex”).  
Zhang does not teach wherein the nucleic acid complementary to the guide RNA has at least one chemically modified phosphodiester linkage of phosphorothioate.

It would have been obvious to one skilled in the art at the time the invention was filed to modify the nucleic acid protecting strands in Zhang by using nucleic acids with phosphorothioate linkages taught by Rahdar because it would have simply amounted to a substitution of one form of chemically modified nucleic acid for another.  Both Zhang and Rahdar teach methods using chemically modified RNAs that can hybridize to complementary sequences in cells.  One would have been motivated to use phosphorothioate linkages in the protecting strand because Rahdar teaches that phosphorothioate linkages increase the metabolic stability of RNA strands by making them resistant to exo and endonuclease in cells (p. E7110, para 3; p. E7116, para 1).  Using more stable protecting strands (i.e. nucleic acids complementary to the guide RNA) decreases the likelihood that they would be degraded in vivo, thereby increasing the capacity of the protecting strand to regulate the availability of guide RNAs in a cell.

Regarding claims 21 and 22, the limitations wherein all of the nucleotides in the nucleic acid are modified phosphodiester linkages and specifically phosphorothioate linkages are addressed above for claim 17.



Regarding claim 24, Zhang teaches that the full length of the complementary nucleic acid is about 10 to about 43 nucleotides in length (para 00156, dsPG lengths vary between 2 and 28).  

Regarding claim 25, Zhang teaches that the nucleic acid is RNA or DNA (para 00154).


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2016094867 A1, published June 16, 2016, filed Dec 11, 2015) and Rahdar (Rahdar et al., 2015. PNAS, E7110-E7117) as applied to claim 17 above, and further in view of Zetsche (Zetsche et al., 2016.  Cpf1 Is a Single RNA-Guided Endonuclease of a Class 2 CRISPR-Cas System.  Cell 163, 759-771).
The teachings of Zhang and Rahdar are recited above.  Although Zhang mentions that functionalities could be engineered into CRISPR enzymes from other orthologs (para 00214), neither Zhang nor Rahdar explicitly teach a Cpf1 CRISPR enzyme.  
However, Zetsche teaches that Cpf1 is a single-strand-RNA-guided DNA nuclease and Cpf1 enzymes from Acidaminococcus sp BV3L6. and Lachnospiraceae bacterium ND2006 (preferred embodiments of the instant case) are capable of modifying chromosomal DNA in cells (fig 7E).  Zetsche also teaches that Cpf1 has a different PAM sequence than Cas9 (p. 760, para 2).  
It would have been obvious to one skilled in the art at the time the invention was filed to substitute the CRISPR Cas9 nuclease and Cas9-associated guide RNAs in Zhang with Cpf1 and Cpf1-associated guide RNAs because it would simply amount to the substitution of one known CRISPR .  

Response to Arguments
	Applicants argue that one skilled in the art would not have been motivated to use the chemical modifications of Rahdar to modify the protection sequences of Zhang because the method of Rahdar increases gene editing by Cas9.  This argument has been fully considered but it is not persuasive because Rahdar is relied upon for the use of phosphorothioate to increase the stability of the RNA so that the function of the RNA is increased.  The initial function of the chemically modified RNA in Rahdar is to hybridize to a target DNA and tracrRNA (Fig 1).  The function of the RNA in Zhang is similar, namely to hybridize to its target nucleic acid, which is the guide RNA.  In the case of Zhang the role of the chemically modified protector RNA inhibits CRISPR genome editing.  Thus one skilled in the art would predict that RNA with increased stability that inhibits CRISPR would decrease frequency of genome editing, rather than increase gene editing as Applicants’ remarks suggest.  One skilled in the art looking for means to increase the stability of an RNA and increase the likelihood it would hybridize to its complementary sequence would be motivated to use phosphorothioate linkages because Rahdar teaches RNA with phosphorothioate linkages is more metabolically stable.  

Conclusion
	No claims are allowable.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information 





/CATHERINE A KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636